LOCHREN, District Judge
(dissenting). I concur fully in the foregoing opinion excepting the conclusion that in respect to the alleged representations of the defendant’ “that other persons had agreed to accept some of the bonds in part payment of mining property sold by them to the company, that the bonds offered to the plaintiff would come in before those held by defendant and his associates, and that as to such bonds she wpuld occupy a preferred place among the bondholders,” in the first count of the complaint, in connection with the general averment that all representations made by the defendant were false, states a cause of action. That count sets forth very many distinct representations, as made by the defendant, followed by the sweeping general allegation “that the said statements, assurances, representations, and inducements of said defendant were and are wholly false, ungrounded, and without foundation.” There is no averment as to what the facts really were, and this is but an averment of a bare naked conclusion. The office of a pleading is to state facts that the other party may be advised' of what the claim he is called upon to meet is based upon. In this very count of this complaint many of these representations of defendant so in general terms alleged to be false are shown by the facts stated in the same count to have been true; others are mere statements of opinion or prophecy. In respect to the particular allegations above quoted, there is no averment that other persons had not agreed to accept some of the bonds in part payment for mining property sold by them to the company; and as that count of the complaint shows that the company’s issue of $750,000 of bonds was to mature at the rate of $75,000 per year for ten years, the $37,000 of bonds received by plaintiff maturing July 1, 1901, were of the second lot to mature, and would in fact “come in” before the installments coming due during the eight succeeding years, and plaintiff would occupy a preferential place; hence that portion of this representation also appears to have been true. But the fault of the pleading is that it states no facts to support its charge of falsehood and fraud. To aver that a representation is false or fraudulent, without stating the actual facts, is insufficient. Specht v. Allen, 12 Or. 117,122, 6 Pac. 494. The true rule applicable to such a pleading is tersely stated by Judge Hook in Williamson v. Beardsley, 137 Fed. 467 (just filed), as follows: “There was, however, an entire absence of averment of substantive facts justifying the charge of fraud, and in such a case the mere use by the pleader of *753the terms ‘fraudulent’ and ‘fraudulently’ signifies nothing.” Precisely so in respect to the terms “false” and “falsely.” I think the demurrer was properly sustained.